DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract idea without significantly more. 
Claim 1 recites “updating angle only (AO) measurements in a modified spherical coordinate (MSC) system from a single passive sensor, wherein measurement updating uses a nine state matrix accounting for position, velocity, and acceleration each in 3 axes to address target maneuvering uncertainty; 
transforming data from the modified spherical coordinate (MSC) system to a reference Cartesian coordinate (RCC) system;
 time updating in the reference Cartesian coordinate (RCC) system;
 transforming data from the reference Cartesian coordinate (RCC) system to the modified spherical coordinate (MSC) system; and 
calculating the angle only (AO) measurements for a plurality of targets at a sensor interface level for use in guiding a projectile to each of the plurality of targets.”


calculating modified spherical coordinate (MSC) measurement predictions, including ẑ as a function of reference Cartesian coordinate (RCC) and x̂ via a nonlinear mapping function fz(x̂); and 
calculating mixed coordinate system blocks, including Jfx, Jfz, Φ, and QMSC to provide for individual mixed AO target state estimator (TSE) processing steps for use in angle only (AO) target tracking and estimation; 
wherein measurement updating in modified spherical coordinate (MSC) system uses a nine state matrix accounting for position, velocity, and acceleration each in 3 axes to address target maneuvering uncertainty.”

The claims in their respective entireties recite a mathematical concept, an abstract idea, see e.g. Figure 3; paragraphs [0041]-[0140]. 
Examiners evaluate whether the claim recites additional elements that integrate the exception into a practical application of that exception. Examiners evaluate integration into a practical application by: (a) Identifying whether there are any additional elements recited in the claim beyond the judicial exception(s); and (b) evaluating those additional elements individually and in combination to determine whether they integrate the exception into a practical application.

Claims 2-3, 7-11, and 13-14 further detail the mathematical algorithm of claims 1 or 12 and add no additional elements beyond the judicial exception.
Claims 4-6 and 15-17 require that the method “is performed on-board a projectile using a single passive sensor (4, 15), configured to track multiple targets (5, 16) which are in motion (6, 17).  However, such requirements do no more than generally link the use of a judicial exception to a particular technological environment or field of use and therefore do not integrate the exception into a practical application.
Claims 4-6 and 15-17 do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements  simply reference well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception (e.g. note paragraph [0005]).
Claim 18 is directed to a “computer program product” having instructions for performing the abstract idea of claim 1. However, instructions to implement an abstract idea on a computer or merely using a computer as a tool to perform an abstract idea does not integrate the exception into a practical application or amount to “significantly more” than the idea itself. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 18 begin with a step of “updating angle only (AO) measurements in a modified spherical coordinate (MSC) system from a single passive sensor”, and concludes with “calculating the angle only (AO) measurements for a plurality of targets at a sensor interface level”.  As presented, it is not apparent what the “calculating” step encompasses.  It is observed that the AO measurements are to be “updated” prior to being “calculated” and therefore the meaning of “calculating” a measurement that already exists and has been “updated” is not clear.  It is appreciated that the claim is likely intended to cover an iterative process, e.g. as illustrated in Figure 2, but the “updating…” “transforming…”, “time updating…” and “transforming…” steps as best can be determined refer to reference numbers 16, 10, 12, and 14, respectively of Figure 2, i.e. all of the specified steps.  What is the “calculating” step?  Is it intended to reference an operation by the sensor itself and provide input to the illustrated method, or is this the output from (14), e.g. “for use in guiding a projectile”? Rather still, is the “calculating” intended as the unnumbered operation at the bottom right of Fig. 2 where it appears that the method output is subtracted from the input?  Further, what does “at a sensor 
Concerning claims 2, 7-11, and 13, the claims include extensive notation presented in mathematical equations, the equations to further define the steps of the independent claims. However, very little of the notation is defined in the claims.  The specification refers to this notation, “for some embodiments” or “in one embodiment” but is not found to clearly define the terms so as to assign meaning or scope to the equations in the claims. As such, it is not clear what limitations the undefined equations impose on the method, and the claims are indefinite. The equations should either be removed or provided with fully defined terms. 
Claims 2 and 13 recite the limitation "the sensor measurements noise covariance matrix" in lines 4-5.  There is insufficient antecedent basis for this limitation in the claims.  Additionally concerning claim 13, no “sensor” is previously established. 
Claims 3 and 14 require “a steady state 3-D position error in three axes is less than 1 meter”.  It is not clear what this error refers to; is this a property of the “position” indicated as part of the matrix in claims 1 and 12, a property of an unclaimed result of the method (e.g. is it the intent that the independent claims determine a 3-D position?), or something else? 
Claim 12 requires “initializing target states of a modified spherical coordinate (MSC) and reference Cartesian coordinate (RCC) system based on operating conditions of an engagement mission, the engagement mission including a plurality of projectiles and a plurality of targets”.  These “target states”, being initialized “based on operating conditions” and the initialization(s) thereof are indefinite.  What are the “target 
Claim 12 then requires “calculating modified spherical coordinate (MSC) measurement predictions, including ẑ as a function of reference Cartesian coordinate (RCC) and x̂ via a nonlinear mapping function fz(x̂)”.  It is not clear what these “measurement predictions” ẑ and x̂ are, the claim indicating only that ẑ is in some way a “function of reference Cartesian coordinate” and x̂ is calculated “via a nonlinear mapping function”.  What is being predicted? Further, the limitation has no clear link to the other steps in the method to provide any context for these “measurement predictions”.
Claim 12 requires a step of “calculating mixed coordinate system blocks, including Jfx, Jfz, Φ, and QMSC to provide for individual mixed AO target state estimator (TSE) processing steps for use in angle only (AO) target tracking and estimation”.  The limitation is indefinite in general. The claim does not assign any particular meaning to the terms “Jfx, Jfz, Φ, and QMSC” and “mixed coordinate system blocks” are not a term of the art or defined in the specification. Further, the limitation has no apparent link to the other steps in the method to provide any context for the “blocks” or the calculation thereof. 

It is noted that it is difficult to identify correlations between the detailed description and the steps of claim 12, complicating interpretation.  In contrast to claims 1 and 18 where Figures 2 and 3 and the corresponding description largely correlate directly to claim limitations which are dependent on one another, no such connections are readily identifiable for the steps of claim 12.  As examples, the specification is not found to employ the terms “initial(izing)”, “mission” or “blocks” except at [0016] where the claims are summarized and the language repeated. 
Claims not specifically identified above are indefinite due to their dependency on at least one indefinite claim.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Pfeiffer discloses a 9-state matrix for a Kalman filter used in passive sensing. The non-patent documents relate to various angle-only target tracking filtering algorithms. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Matthew M Barker whose telephone number is (571)272-3103. The examiner can normally be reached M, W, Th, Fri 8:30 AM-5 PM Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Keith can be reached on 571-273-6878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW M BARKER/           Primary Examiner, Art Unit 3646